220 S.W.3d 809 (2007)
XIANGYUAN ZHU, Appellant,
v.
Deanna L. McCUNE, Respondent.
No. WD 65044.
Missouri Court of Appeals, Western District.
February 6, 2007.
Motion for Rehearing and/or Transfer Denied March 27, 2007.
Application for Transfer Denied May 29, 2007.
Xiangyuan Zhu, Topeka, KS, pro se.
James L. Sanders, Kansas City, MO, for respondent.
Merry M. Campbell, Kansas City, MO, co-counsel for respondent.
Before SMART, P.J., EDWIN H. SMITH and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2007.

ORDER
PER CURIAM.
Xiangyuan Zhu appeals from a judgment finding her 100% at fault for a traffic accident and denying her personal injury claims against Deanna McCune. Upon review of the briefs and the record, we find no error and affirm the trial court's judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).